Order filed September 1, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00584-CV
                                    ____________

              IN THE INTEREST OF K.L. AND C.L., Appellants

                                          V.

  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                          Appellee


                     On Appeal from the 315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2020-01646J

                                     ORDER

      The notice of appeal in this case was filed June 28, 2022. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5.

      Accordingly, appellant is ordered to pay the filing fee in the amount of
$205.00 to the clerk of this court within ten (10) days of the date of this order. If
appellant fails to do so, the appeal is subject to dismissal without further notice for
want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.